DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 21-32 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are cancelled.  Claims 22-23, and 25-32 are withdrawn.

Response to Amendment
	The amendments filed on 12 Mar. 2021 have been entered.

Response to Arguments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2009/0324569 A1; published 31 Dec. 2009), in view of Burgin et al. (Nat. Biotech.; published 2010) for the reasons cited in the Office action filed on 15 Sep. 2020.

Applicants Arguments
	Applicants assert that Singh does not provide any teaching or suggestion to modify P-379 or any other compound therein to arrive at the instantly claimed compounds.  Singh does not provide any teaching or suggestion to select compound P-379 for further modification from among the hundreds of disclosed compounds.  Moving the ring substituent may result in different binding to a target due to steric effects.  The skilled person would expect that moving a highly activating, electron-donating group like methoxy could significantly alter the electronic .

Applicant's arguments filed 12 Mar. 2021 have been fully considered but they are not persuasive. Singh discloses compound P-379 as a compound having high binding affinity for PDE4.  At table 9, Singh discloses that P-379 as having activity in category A (<5 µM), which is the best category with the highest activities.  Therefore, P-379 represents a suitable starting point for the development of other promising PDE4 binding compounds. Singh teaches the pyridinyl =N- for C-F substitution.  At compound P-252, Singh substitute the central pyridinyl =N- in P-379 with C-F to obtain an equivalent PDE4 binding compound.  At table 9, Singh discloses that P-252 has activity in category A.  Singh teaches and suggests the elected species because Singh discloses P-550, which contains a ring C-F.  Since Singh teaches that the pyridinyl =N- can substitute the ring C-F with a reasonable expectation of success, a person of ordinary skill in the art would have been motivated to place a pyridinyl =N- at the position corresponding the ring C-F in P-550 in order to obtain an equivalent PDE4 binding compound with similar properties.  
The elected species is a mere position isomer of the P-379 disclosed in Singh because the central pyridinyl =N- of P-379 is repositioned so that it is at the different position corresponding to C-F in P-252.  Position isomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  Note that the proposed modification does not reposition the methoxy substituent of P-379.  Both =N- and –F have high electronegativity. Burgin teaches and suggests that the proposed modification would result in a compound with the key pharmacophore elements of a PDE4 binding compound.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618